Title: James Smith to the American Commissioners, 15 November 1778: résumé
From: Smith, James
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Paris, November 15, 1778: I enclose the testimony of Mr. Anthony Payn concerning the detention of my goods, which gives the names of the officer who took them and of Mr. Payn’s servant, who was also a witness. Your agent at Calais, together with Mr. Whitall and Miss Farrel were also informed at the time about the case. Mr. Williams informs me that seized and detained goods are deposited separately; you may not have known this, which would explain the minister’s [Vergennes’] answer. If this is not the case, the customs officers mean to defraud me, and it is up to you to prevent it.
I wish a pass for myself and my family so I can go to England to settle my affairs before returning to America. In case my prior remonstrances influence you to refuse, I am willing to give the most solemn assurances of my affection and duty to my country. My zeal for the cause leads me to volunteer to execute any commission which promotes its interest and independence.>
